               Case 6:18-ap-00035-CCJ         Doc 17    Filed 03/01/19    Page 1 of 2



                                           ORDERED.

         Dated: March 01, 2019




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

In re:

Tommy Gene Williams, Jr. and                           Chapter 7
Sharla Lafaye Brown-Williams,                          Case No.: 6:18-bk-00845-CCJ

      Debtors.
_______________________________/

Career Tech LLC

          Plaintiff,                                   Adv. Pro. No. 6:18-ap-00035-CCJ

vs.

Tommy Gene Williams, Jr.,

          Defendant.

                                       /

                       FINDINGS OF FACT AND CONCLUSIONS OF LAW

          This case came before the Court on February 20, 2019 for trial on the Complaint (Doc. No.

1; the “Complaint”). The Plaintiff is an adult vocational school. The Defendant signed a contract
            Case 6:18-ap-00035-CCJ          Doc 17     Filed 03/01/19     Page 2 of 2



with the Plaintiff and agreed to pay approximately $5,000 for commercial truck driving training.

The Defendant completed the training. The Defendant then defaulted under the contract by failing

to make all payments to the Plaintiff. By the Complaint, the Plaintiff asks the Court to except from

discharge under Section 523(a)(8) of the Bankruptcy Code, the amounts owed to Plaintiff.

       Having considered the evidence, the arguments of counsel, and for the reasons stated at

trial that constitute the Court’s findings of fact and conclusions of law under Federal Rule of

Bankruptcy Procedure 7052, the Court finds in favor of the Defendant on all counts of the

Complaint. The amounts owed to Plaintiff will be discharged. A separate judgment consistent

with the Court’s findings and conclusions shall be entered contemporaneously.



Clerk’s office to serve




                                                 2
